Exhibit 10.1

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

EXECUTION VERSION

ASSET PURCHASE AND LICENSE AGREEMENT

This ASSET PURCHASE AND LICENSE AGREEMENT (this “Agreement”) is entered into as
of September 2, 2016 (the “Effective Date”) by and among Unilife Corporation, a
Delaware corporation (“Unilife”), Unilife Medical Solutions, Inc., a Delaware
corporation and a subsidiary of Unilife (“UMS” and, together with Unilife, the
“Unilife Parties”), and Biodel Inc., a Delaware corporation (“Biodel”). Each of
Unilife, UMS and Biodel may be referred to herein as a “Party” and, together, as
the “Parties.”

RECITALS:

WHEREAS, Unilife is the owner of the Purchased Assets (as defined below);

WHEREAS, Unilife desires to sell and assign to Biodel, and Biodel desires to
have the option to purchase and assume from Unilife, all of Unilife’s rights and
obligations with respect to the Purchased Assets (as defined below), subject to
the discretion of Biodel and the other terms and conditions set forth herein;

WHEREAS, Unilife is the owner of the intellectual property set forth on Exhibit
A attached hereto (collectively, the “Intellectual Property Assets”);

WHEREAS, Unilife desires to license the Intellectual Property Assets to Biodel,
and Biodel desires to accept such license from Unilife, subject to the terms and
conditions set forth herein;

WHEREAS, UMS and Biodel are parties to the Customization and Commercial Supply
Agreement, dated April 8, 2013 (as amended from time to time, the “Supply
Agreement”);

WHEREAS, the Parties desire to terminate the Supply Agreement, subject to the
terms and conditions set forth herein;

WHEREAS, UMS and Biodel are parties to a lawsuit pending in the Connecticut
Superior Court under the caption Biodel Inc. v. Unilife Medical Solutions, Inc.,
at docket number DBD-CV-15-6018082 (the “Existing Lawsuit”), and an arbitration
filed with the American Arbitration Association under the caption Biodel Inc. v.
Unilife Medical Solutions, Inc., at case number 01-15-0005-5882 (the
“Arbitration”); and

WHEREAS, the Parties desire to withdraw and dismiss, with prejudice, all active
proceedings in connection with the Existing Lawsuit and the Arbitration, subject
to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereto agree as follows:



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

ARTICLE I

DEFINED TERMS

Section 1.01 Defined Terms. For purposes of this Agreement, the following terms
have the meanings specified or referred to in this Article I:

(a) “Agreement” has the meaning set forth in the Preamble.

(b) “Approved Third Party” has the meaning set forth in Section 11.02.

(c) “Arbitration” has the meaning set forth in the Recitals.

(d) “Biodel” has the meaning set forth in the Preamble.

(e) “Biodel Closing” means the “Closing,” as defined in the Amended and Restated
Share Exchange Agreement dated as of July 13, 2016 by and among Biodel, Albireo
Limited and the other parties listed on Schedule I thereto.

(f) “Biodel Indemnified Parties” has the meaning set forth in Section 10.02.

(g) “Claims” has the meaning set forth in Article VII.

(h) “Closing Date” means the date, if any, upon which the Purchased Assets are
sold, assigned, transferred, conveyed and delivered by Unilife to Biodel
pursuant to Section 2.01.

(i) “Combination Product” means a product that combines the Unilife Device with
the Drug.

(j) “Confidential Information” has the meaning set forth in Section 9.03.

(k) “Drug” means a lyophilized glucagon and diluent.

(l) “Encumbrances” has the meaning set forth in Section 2.01.

(m) “Exercise Notice” means a written notice provided by Biodel to Unilife which
states that Biodel desires to (i) pursuant to Section 2.01, purchase from
Unilife all, but not less than all, of the Purchased Assets; and (ii) extend the
License Term beyond the Term by paying the License Fee pursuant to Section 3.02.

(n) “Existing Lawsuit” has the meaning set forth in the Recitals.

(o) “Effective Date” has the meaning set forth in the Preamble.

(p) “Intellectual Property Assets” has the meaning set forth in the Recitals.

(q) “License” has the meaning set forth in Section 3.01.

(r) “License Fee” has the meaning set forth in Section 3.02.

 

2



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

(s) “License Term” has the meaning set forth in Section 3.03.

(t) “Losses” means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable attorneys’ fees.

(u) “Party(ies)” has the meaning set forth in the Preamble.

(v) “Purchased Assets” means all of the assets set forth on Exhibit B attached
hereto and copies of all records in Unilife’s possession that are used or useful
in connection with the operation of such assets, including records relating to
processes, know-how and trade secrets and application and operational software,
bills of material, engineering designs and drawings, regulatory materials,
assembly drawings, vendor lists, prior vendor-supplier purchase orders listing
commodity price terms, schematics, component and test specifications, and
manufacturing, inspection and operating procedures.

(w) “Purchase Price” has the meaning set forth in Section 2.02.

(x) “Releasees” has the meaning set forth in Article VII.

(y) “Releasors” has the meaning set forth in Article VII.

(z) “Similar Unilife Device” means a dual chamber mixing system intended for the
injection of a pharmaceutical product, including the EZMix™ and AutoMix™ dual
chamber mixing platforms.

(aa) “Supply Agreement” has the meaning set forth in the Recitals.

(bb) “Term” has the meaning set forth in Section 8.01.

(cc) “Territory” means the entire world.

(dd) “Therapeutic Area” means the use of Drug for the treatment of hypoglycemia.

(ee) “UMS” has the meaning set forth in the Preamble.

(ff) “Unilife” has the meaning set forth in the Preamble.

(gg) “Unilife Device” means the dual chamber mixing device last delivered by
Unilife to Biodel.

(hh) “Unilife Indemnified Parties” has the meaning set forth in Section 10.04.

(ii) “Unilife Parties” has the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

ARTICLE II

PURCHASE AND SALE

Section 2.01 Purchase and Sale of Purchased Assets. In the event that, during
the Term, Biodel provides to Unilife an Exercise Notice stating Biodel’s intent
to purchase the Purchased Assets, then, within five (5) calendar days after
Unilife’s receipt of the Exercise Notice (or such other time period identified
by Biodel in writing, not to exceed 15 calendar days), Unilife shall sell,
assign, transfer, convey and deliver to Biodel, and Biodel shall purchase from
Unilife, all of Unilife’s right, title and interest in and to the Purchased
Assets, free and clear of any liabilities, liens and encumbrances
(“Encumbrances”). On the Closing Date, each of Unilife and Biodel shall execute
and deliver to the other the Bill of Sale attached hereto as Schedule I. For
clarity, if Biodel does not provide an Exercise Notice to Unilife during the
Term stating Biodel’s intent to purchase the Purchased Assets, (i) Biodel shall
have no obligation whatsoever to purchase the Purchased Assets or to pay the
Purchase Price (or any other amount in respect of the Purchased Assets) to
Unilife, (ii) the Purchase Price shall not be or become due or payable to
Unilife and (iii) there shall be no Closing Date.

Section 2.02 Purchase Price. In consideration of the Purchased Assets, on the
Closing Date, Biodel shall pay to Unilife $1,500,000 (the “Purchase Price”) by
wire transfer of immediately available funds to such account(s) as shall be
specified by Unilife to Biodel in writing.

Section 2.03 No Further Unilife Liabilities. Upon transferring title and
delivering the Purchased Assets to Biodel, Unilife shall have no further
liabilities, responsibilities, or obligations whatsoever arising out of or
relating to the Purchased Assets.

ARTICLE III

LICENSE

Section 3.01 License of Intellectual Property Assets. The Unilife Parties hereby
grant to Biodel an exclusive (even as to the Unilife Parties), revocable only as
provided in Section 3.03 herein, worldwide, sub-licensable license, under the
Intellectual Property Assets, to the extent necessary or useful to develop,
modify, improve, make, use, import, sell, offer for sale, and market a
Combination Product in the Therapeutic Area in the Territory for the entire
License Term (“License”). Such License includes all background intellectual
property, patents, know-how, and technology, including transfer of existing
supplier and third party agreements, necessary or useful to commercialize the
Unilife Device. Any modifications, improvements, or developments to the Unilife
Device or Combination Product made by or on behalf of Biodel shall be owned by
Biodel and Biodel shall be entitled to pursue intellectual property protection
for the same at its own cost, whether in the United States or abroad. The
Unilife Parties further hereby agree that they shall not develop, manufacture,
use, import, sell, offer for sale, or market a Similar Unilife Device for any
Third Party to use in the Therapeutic Area within the Territory during the
License Term.

Section 3.02 License Fee. In the event that, during the Term, Biodel provides to
Unilife an Exercise Notice stating Biodel’s intent to extend the License Term
beyond the Term, Biodel shall pay to Unilife the license fee as set forth in
this Section 3.02 (“License Fee”). For

 

4



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

the avoidance of doubt, the License Fee is separate from, and in addition to,
the Purchase Price potentially payable pursuant to Section 2.02. The total
amount of the License Fee shall be equivalent to the aggregate prosecution and
maintenance costs actually incurred by the Unilife Parties during the License
Term in prosecuting and maintaining the Intellectual Property Assets of Biodel’s
choosing, as communicated by Biodel in writing to Unilife from time to time.
Biodel acknowledges and agrees that the Unilife Parties shall have no obligation
to maintain or prosecute any Intellectual Property Assets that are not selected
by Biodel to be subject to the License Fee. The aggregate License Fee for all of
the Intellectual Property Assets is estimated to be approximately $1,500,000
through the expiration of the respective Intellectual Property Assets. Upon
receipt of such Exercise Notice, Biodel and the Unilife Parties shall negotiate
in good faith a pre-payment of the License Fee intended to cover the first
twelve (12) months of prosecution and maintenance costs for the Intellectual
Property Assets initially selected by Biodel, and Biodel shall pay such License
Fee no later than the fifth (5th) business day following the date on which such
amount is agreed to by the parties. Ninety (90) days prior to the last day of
each consecutive twelve (12) month period thereafter, Unilife shall provide to
Biodel: (i) an invoice for the prior year’s (or, if applicable, the prorated
portion of the prior year ending on the last day of the License Term) License
Fee, payable by the anniversary of the initial License Fee payment (i.e., net
ninety (90) days), and (ii) a notice containing the estimate of the License Fee
for the following twelve (12) months. On reasonable notice and during regular
business hours, Biodel shall have the right to inspect the books of accounts,
records and other relevant documentation of Unilife in order to ascertain or
verify the amount of license fees due to Unilife hereunder, and the accuracy of
the information provided by Unilife in the annual invoices and notices for
prosecution and maintenance costs. All License Fee payments shall be made by
wire transfer of immediately available funds to such account(s) as shall be
specified by Unilife to Biodel in writing. For clarity, if Biodel does not
provide an Exercise Notice to Unilife during the Term stating Biodel’s intent to
extend the License Term beyond the Term, (i) Biodel shall have no obligation
whatsoever to license any Intellectual Property Assets or to pay any License Fee
(or any other amount in respect of the Intellectual Property Assets) to Unilife
and (ii) no License Fee shall at any time be or become due or payable to
Unilife.

Section 3.03 License Term. The License granted in Section 3.01 shall become
effective as of the Effective Date and shall survive until the earlier of:

(a) expiration of the last Intellectual Property Asset to expire;

(b) the fifteenth (15th) calendar day following written notice of termination of
the License from Biodel, which may be exercised in Biodel’s sole discretion;

(c) termination by the mutual written consent of the Parties;

(d) termination by Biodel, on one hand, or the Unilife Parties, on the other
hand, upon a material breach of this Agreement by the other with written notice
of such material breach from the non-breaching Party or Parties to the breaching
Party or Parties; and

(e) the expiration of the Term in the event that Biodel has not provided an
Exercise Notice stating Biodel’s intent to extend the term of the License beyond
the Term.

 

5



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

The duration that such License is maintained is referred to herein as the
“License Term.”

Section 3.04 Option to Purchase the Intellectual Property Assets. Upon written
request from Biodel, Biodel and the Unilife Parties shall negotiate in good
faith a transfer price for the full assignment and transfer of all of Unilife’s
right, title and interest in the Intellectual Property Assets, free and clear of
any Encumbrances; provided, that, Unilife’s existing agreements and obligations
can be amended or waived to permit such assignment and transfer. Neither Party
is obligated to agree on any transfer price for the assignment and transfer of
the Intellectual Property Assets. In the event that a transfer price is
agreed-upon and paid by Biodel to Unilife, the transacted transfer price shall
obviate and be in lieu of the annual License Fee defined in Section 3.02 herein.

Section 3.05 Patent Prosecution and Step-In Prior to Abandonment. The Unilife
Parties will be primarily responsible for preparing, filing, prosecuting, and
maintaining all patent rights with respect to Intellectual Property Assets and,
in each case, conducting any interferences, derivation proceedings, post grant
proceedings, and oppositions or similar proceedings relating to such patent
rights. In the event that the Unilife Parties: (A) declines to file, prosecute
or maintain any Intellectual Property Asset; or (B) elects to allow any such
Intellectual Property Asset to lapse in any country, or elects to abandon any
Intellectual Property Asset before all reasonable appeals within the respective
patent office have been exhausted, then: (i) the Unilife Parties will promptly
provide Biodel with reasonable notice of such decision so as to permit Biodel to
decide whether to file, prosecute, or maintain such Intellectual Property Asset
and to take any necessary action in connection therewith; (ii) Biodel, at
Biodel’s expense, may assume control of the filing, prosecution, maintenance,
defense or enforcement of such Intellectual Property Asset; (iii) Biodel shall
have the right, at its expense, to transfer the responsibility for such filing,
prosecution, maintenance, defense and enforcement of such Intellectual Property
Asset to patent counsel (outside or internal); and (iv) the Unilife Parties
shall, at Biodel’s request, provide reasonable assistance and cooperation in the
filing, prosecution, maintenance, defense and enforcement of such Intellectual
Property Asset.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF UNILIFE

Each of the Unilife Parties represents and warrants to Biodel that the
statements contained in this Article IV are true and correct as of the Effective
Date and, as to Section 4.03, will be true and correct as of the date the
Exercise Notice is given by Biodel and as of the Closing Date, in each case if
any.

Section 4.01 Organization and Authority of Unilife; Enforceability. Each of the
Unilife Parties is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each of the Unilife Parties
has full corporate power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by each of the Unilife Parties of this Agreement and the documents
to be delivered hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of each of the Unilife Parties. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered

 

6



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

by each of the Unilife Parties, and (assuming due authorization, execution and
delivery by Biodel) this Agreement and the documents to be delivered hereunder
constitute legal, valid and binding obligations of each of the Unilife Parties,
enforceable against each of the Unilife Parties in accordance with their
respective terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
each of the Unilife Parties of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (i) violate or conflict with the certificate of incorporation,
by-laws or other organizational documents of either of the Unilife Parties; or
(ii) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Unilife Parties or the Purchased
Assets; or (iii) result in the creation or imposition of any Encumbrance on the
Purchased Assets. No consent, approval, waiver or authorization is required to
be obtained by the Unilife Parties from any person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by the Unilife Parties of this Agreement and the consummation of the
transactions contemplated hereby.

Section 4.03 Title to Purchased Assets and Intellectual Property Assets. Unilife
owns and has good title to the Purchased Assets and the Intellectual Property
Assets, free and clear of Encumbrances. Unilife hereby represents and warrants
that, to its knowledge, as of the Effective Date, the Unilife Device does not
infringe the intellectual property rights of a third party.

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Unilife Parties.

Section 4.05 No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV, none of the Unilife
Parties or any other person or entity has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of the
Unilife Parties, including any representation or warranty (i) of
merchantability; (ii) of fitness for a particular purpose; (iii) as to the
Purchased Assets and the Intellectual Property Assets, including as to the
accuracy or completeness of any information regarding the Purchased Assets or
Intellectual Property Assets furnished or made available to Biodel and its
representatives; or (iv) arising from statute or otherwise in law.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BIODEL

Biodel represents and warrants to the Unilife Parties that the statements
contained in this Article V are true and correct as of the Effective Date.

Section 5.01 Organization and Authority of Biodel; Enforceability. Biodel is a
corporation duly organized, validly existing and in good standing under the laws
of the State of

 

7



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Delaware. Biodel has full corporate power and authority to enter into this
Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Biodel of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Biodel. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Biodel, and (assuming due
authorization, execution and delivery by the Unilife Parties) this Agreement and
the documents to be delivered hereunder constitute legal, valid and binding
obligations of Biodel enforceable against Biodel in accordance with their
respective terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 5.02 No Conflicts; Consents. The execution, delivery and performance by
Biodel of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(i) violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Biodel; or (ii) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Biodel. No consent, approval, waiver or authorization is required to be
obtained by Biodel from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Biodel
of this Agreement and the consummation of the transactions contemplated hereby.

Section 5.03 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Biodel.

ARTICLE VI

TERMINATION OF SUPPLY AGREEMENT

Notwithstanding anything to the contrary in the Supply Agreement, including
Section 10.5 (Residual Obligations) thereof, effective as of the Effective Date,
(i) the Supply Agreement shall terminate in its entirety and shall be of no
further force or effect, and (ii) neither the Unilife Parties nor Biodel shall
have any further rights and obligations whatsoever under the Supply Agreement.

ARTICLE VII

MUTUAL RELEASE

In consideration of the covenants, agreements and undertakings of the Parties
under this Agreement, effective upon the Effective Date, each of Biodel, on one
hand, and the Unilife Parties, on the other hand, on behalf of themselves and
their respective present and former parents, subsidiaries, affiliates,
employees, officers, directors, shareholders, members, successors, and assigns
(collectively, “Releasors”), hereby fully, completely, absolutely and
unconditionally waives, releases, discharges and holds harmless the other and
their respective present and former, direct and indirect, parents, subsidiaries,
affiliates, employees, officers,

 

8



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

directors, shareholders, members, agents, representatives, successors, and
permitted assigns (collectively, “Releasees”), from any and all causes of
action, rights, obligations, damages, losses, liabilities, demands, debts,
contracts, agreements, actions, and claims of any kind or nature whatsoever, at
law and in equity, regardless of whether known or unknown, foreseen or
unforeseen, suspected or unsuspected, vested or contingent, accrued or unaccrued
(collectively, “Claims”), including all Claims in any way arising out of or
relating to the Supply Agreement or any other agreement between the Parties in
existence as of the Effective Date, the Existing Lawsuit, or the Arbitration;
provided, however that the waivers and releases in this Article VII shall not
include any Claims that seek to enforce, or relief for a breach of, any terms of
this Agreement. Each Releasor understands that it may later discover Claims or
facts that may be different from, or in addition to, those that it or any other
Releasor now knows or believes to exist regarding the Claims released in this
Article VII, and which, if known at the time of signing this Agreement, may have
materially affected this Agreement and such Releasor’s decision to enter into
this Agreement and grant the release contained in this Article VII.
Nevertheless, the Releasors intend to fully, finally and forever settle and
release all Claims that now exist, may exist, or previously existed, as set out
in the release contained in this Article VII, whether known or unknown, foreseen
or unforeseen, or suspected or unsuspected, and the release given herein is and
will remain in effect as a complete release, notwithstanding the discovery or
existence of such additional or different facts. The Releasors hereby waive any
right or Claim that might arise as a result of such different or additional
Claims or facts.

ARTICLE VIII

TERM; TERMINATION

Section 8.01 Term. Subject to earlier termination pursuant to Section 8.02, this
Agreement shall become effective as of the Effective Date and shall survive for
a period of six (6) months following the Effective Date (the “Term”); provided,
however, that the Term may be extended upon mutual written agreement by the
Parties.

Section 8.02 Termination. This Agreement may be terminated at any time prior to
the expiration of the Term:

(a) by the mutual written consent of the Parties; and

(b) by Biodel, on one hand, or the Unilife Parties, on the other hand, upon a
material breach of this Agreement by the other with written notice of such
material breach from the non-breaching Party or Parties to the breaching Party
or Parties.

Section 8.03 Effect of Termination and Expiration. In the event of termination
or expiration of this Agreement, there shall be no obligations or liability on
the part of any Party; provided, however, that (i) the termination or expiration
of this Agreement shall not relieve a Party from liability pursuant to
Section 10.02 or Section 10.04, as applicable, subject to Section 10.06 and the
other limitations set forth in Article X; (ii) the termination or expiration of
this Agreement shall not relieve Biodel of any payment obligation with respect
to audits conducted prior to such termination or expiration pursuant to
Section 9.05(b), if any; and (iii) this Section 8.03, Section 9.03,
Section 9.04, Section 9.08, Article III (if applicable, through the expiration
of the License Term), Article VI, Article VII, Article X and Article XI shall
survive any expiration

 

9



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

or termination of this Agreement. For clarity, if Biodel provides Unilife the
Exercise Notice, the License (and all terms and conditions applicable to the
License and Intellectual Property Assets) shall continue in full force and
effect for the extended License Term.

ARTICLE IX

COVENANTS

Section 9.01 Dismissal of the Existing Lawsuit. As promptly as practicable
following the Effective Date, but in any event within three business days
thereafter, (i) Biodel shall take all necessary and prudent steps to withdraw
with prejudice the Existing Lawsuit, and (ii) the Parties shall take all
necessary and prudent steps to dismiss the Arbitration with prejudice. The
Parties shall take all necessary and prudent steps to assist in such dismissals.

Section 9.02 Storage and Maintenance of Purchased Assets. During the Term,
Unilife shall (i) store and maintain, for the benefit of Biodel, free of charge,
the Purchased Assets in good repair at Unilife’s facilities (or a mutually
acceptable third party facility), (ii) prosecute and maintain the Intellectual
Property Assets in a manner substantially consistent with Unilife’s past
practices, and (iii) not subject any of the Purchased Assets or Intellectual
Property Assets to any Encumbrance.

Section 9.03 Confidentiality. Subject to the terms and conditions of
Section 9.04, each Party acknowledges the confidential nature of the terms and
conditions of this Agreement (collectively, the “Confidential Information”) and
agrees that it shall not (i) disclose any of such Confidential Information to
any person or entity, except to such Party’s affiliates, employees, advisors and
other representatives who need to know the Confidential Information to assist
such Party, or act on its behalf, to exercise its rights or perform its
obligations under this Agreement, or (ii) use the Confidential Information, or
permit it to be accessed or used, for any purpose other than to exercise its
rights or perform its obligations under this Agreement. Each Party shall be
responsible for any breach of this Section 9.03 caused by any of its affiliates,
employees, advisors, or other representatives. Notwithstanding the foregoing, if
any Confidential Information is permissibly disclosed pursuant to Section 9.04,
such information will no longer be deemed “Confidential Information” for the
purposes of this Section 9.03.

Section 9.04 Publicity and Announcements. No Party shall (orally or in writing)
publicly disclose or issue any press release or make any other public statement,
or otherwise communicate with the media, concerning the existence of this
Agreement or the subject matter hereof, without the prior written approval of
Biodel, in the case of the Unilife Parties, and Unilife, in the case of Biodel
(which shall not be unreasonably withheld or delayed), except to the extent that
such Party (based upon the reasonable advice of counsel) is required to make any
public disclosure or filing with respect to the subject matter of this Agreement
by applicable law, pursuant to any rules or regulations of any securities
exchange of which the securities of such Party are listed or traded, or in
connection with enforcing its rights under this Agreement, in each case, subject
to providing Biodel, in the case of the Unilife Parties, and Unilife, in the
case of Biodel with reasonable opportunity to comment on such proposed
disclosure and considering any such comments in good faith. Notwithstanding
anything herein to the contrary, to the extent information concerning the
existence of this Agreement or the subject matter hereof has been publicly
disclosed as permitted hereunder, each of Biodel and Unilife may subsequently
disclose the same information without the consent of the other.

 

10



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Section 9.05 Data Room; Audits of Purchased Assets.

(a) During the Term, Unilife shall establish, maintain and make accessible, free
of charge, an electronic data room to be accessed from time to time by Biodel.
The contents of the electronic data room shall be of a nature to permit Biodel
to determine with a reasonable degree of accuracy: (i) the scope of development
work required to establish commercial manufacturing of the Unilife Device;
(ii) the timelines and costs associated with such development work; (iii) the
stage of such development work; and (iv) the unit pricing for the commercial
manufacture of the Unilife Device.

(b) During the Term, at Biodel’s election, Unilife shall permit and facilitate,
at times mutually agreeable to the Parties, up to two (2) separate on-site
diligence audits of the Purchased Assets by Biodel or third parties interested
in becoming an Approved Third Party, which audits shall include: (i) access to
Unilife’s facilities that are reasonably necessary for the audit,
(ii) preparation for the audit by Unilife employees (5-6 employees) for five
(5) business days in advance of the scheduled audit, and (iii) reasonable
cooperation with respect to the audit by Unilife employees (5-6 employees) for
two (2) business days. Biodel shall pay to Unilife based on a project scope for
each audit that it conducts on a time-and-material basis as provided for
services under Section 9.06 herein, provided that such amount shall not exceed
$40,000. Such payments shall be made prior to the commencement of any such
audit. Unilife shall facilitate and coordinate, to the extent desired by Biodel
and to the extent practical given its then-existing relationships, diligence to
be conducted with third party suppliers and manufacturers (including Emergent
BioSolutions, Inc.) engaged by Unilife in the supply of the fully
filled/finished Unilife Device, at a cost of $3,200 per day for two (2) Unilife
project leaders to coordinate and participate in all audits (plus reasonable
travel expenses). Such services shall include scheduling and coordinating with
third party suppliers an audit of the relevant aspects of the manufacturing,
assembling, and/or processing of the Unilife Device handled by such third party
suppliers. All amounts payable pursuant to this Section 9.05(b) shall be paid
from Biodel to Unilife by wire transfer of immediately available funds to such
account(s) as shall be specified by Unilife. For clarity, in no event shall
Biodel have any payment obligation under this Section 9.05 unless (and only to
the extent that) Biodel shall have elected for it or a third party interested in
becoming an Approved Third Party to conduct an on-site diligence audit of the
Purchased Assets.

(c) As a condition for gaining access to the electronic data room or performing
the on-site diligence audits described in this Section 9.05, Unilife may, in its
sole discretion, require any person or entity gaining such access or conducting
such audits to execute a confidentiality agreement in a form reasonably
acceptable to Unilife.

Section 9.06 Consulting Services. During the Term, Unilife shall provide to
Biodel the ability to jointly scope consulting projects and deliverables desired
for the sale of the Purchased Assets and the License contemplated herein. Such
scope documents may include consulting services on a time-and-material basis at
the following rates: $235 per hour of time spent by Molly Miller (or equivalent
General Manager), $175 per hour for all other Unilife time

 

11



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

spent. Such services shall be agreed upon in writing in advance by the Parties.
All amounts payable pursuant to this Section 9.06 shall be paid from Biodel to
Unilife by wire transfer of immediately available funds to such account(s) as
shall be specified by Unilife to Biodel in writing. For clarity, in no event
shall Biodel have any payment obligation under this Section 9.06 unless (and
only to the extent that) Biodel shall have requested and received consulting
services under this Section 9.06.

Section 9.07 Further Assurances. Following the Effective Date, each of the
Parties shall, and shall cause their respective affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions of this Agreement and give effect to the transactions contemplated
hereby.

Section 9.08 Covenant not to Sue. Following the Effective Date, neither Biodel,
on one hand, nor any of the Unilife Parties, on the other hand, shall commence
or institute any legal actions or assert any other Claim, including any
litigation, arbitration or any other legal proceedings of any kind whatsoever,
in law or equity, that are released pursuant to Article VII; provided, however,
that this Section 9.08 shall not apply to any legal action or other Claim that
seeks to enforce, or relief for a breach of, any term of this Agreement.

ARTICLE X

INDEMNIFICATION

Section 10.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Effective Date and shall remain in full force and effect until the date that is
the second anniversary of the Effective Date. Notwithstanding the foregoing, any
Claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of such survival period.

Section 10.02 Indemnification By Unilife. Subject to the other terms and
conditions of this Article X, Unilife shall indemnify Biodel and its affiliates,
directors, managers, officers, employees, stockholders, successors and assigns
(the “Biodel Indemnified Parties”) against, and shall hold the Biodel
Indemnified Parties harmless from and against, any and all Losses incurred or
sustained by, or imposed upon, the Biodel Indemnified Parties based upon,
arising out of, with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Unilife contained in this Agreement; or

(b) any material breach or material non-fulfillment of any
covenant, agreement or obligation to be performed by the Unilife Parties
pursuant to this Agreement.

Section 10.03 Limitation on Unilife Indemnification Liability. Notwithstanding
anything to the contrary in this Agreement, the aggregate amount of all Losses
for which Unilife shall be liable to the Biodel Indemnified Parties pursuant to
Section 10.02 shall not exceed the amount of the Purchase Price actually
received by Unilife, if any.

 

12



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Section 10.04 Indemnification By Biodel. Subject to the other terms and
conditions of this Article X, Biodel shall indemnify the Unilife Parties and
their respective affiliates, directors, managers, officers, employees,
stockholders, successors and assigns (the “Unilife Indemnified Parties”)
against, and shall hold the Unilife Indemnified Parties harmless from and
against, any and all Losses incurred or sustained by, or imposed upon, the
Unilife Indemnified Parties based upon, arising out of, with respect to or by
reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Biodel contained in this Agreement; or

(b) or any material breach or material non-fulfillment of any
covenant, agreement or obligation to be performed by Biodel pursuant to Article
V, Article VI, Article VII, Article IX, Article X, or Article XI.

Section 10.05 Limitation on Biodel Indemnification Liability. Notwithstanding
anything to the contrary in this Agreement, the aggregate amount of all Losses
for which Biodel shall be liable to the Unilife Indemnified Parties pursuant to
Section 10.04 shall not exceed the amount of the Purchase Price due and payable
to Unilife, if any.

Section 10.06 Exclusive Remedies; Limitation of Liability. Subject to
Section 11.11, the Parties acknowledge and agree that their sole and exclusive
remedy with respect to any and all Claims for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in this Article X; provided the foregoing
is not intended to limit the effect of Article VII. In furtherance of the
foregoing, each Party hereby waives, to the fullest extent permitted under law,
any and all Claims for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement it may have against any other Party or its affiliates
and each of their respective representatives arising under or based upon any
law, except pursuant to the indemnification provisions set forth in this Article
X. Nothing in this Section 10.06 shall limit any Party’s right to seek and
obtain any equitable relief to which any Party shall be entitled pursuant to
Section 11.11. EXCEPT TO THE EXTENT RELATED TO A PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS PURSUANT TO SECTION 9.03 OR SECTION 9.04 (BUT
SUBJECT TO THE OTHER SECTIONS OF THIS ARTICLE X), NO PARTY NOR ITS AFFILIATES,
EMPLOYEES, ADVISORS OR OTHER REPRESENTATIVES SHALL BE LIABLE FOR ANY PUNITIVE,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER UNDER ANY CONTRACT, TORT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Expenses. Each Party shall pay its own costs and expenses in
connection with the Existing Lawsuit, the Arbitration, the drafting, negotiation
and execution of this

 

13



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Agreement and in connection with the transactions contemplated hereby (including
the fees and expenses of its advisors, accounts and legal counsel). Upon
Unilife’s receipt of the Exercise Notice and no later than the Closing Date,
Biodel shall be solely responsible for all costs and expenses associated with
the packaging and shipping of the Purchased Assets to a facility or the
facilities designated in writing to Unilife prior to the Closing Date and Biodel
shall promptly reimburse Unilife for any costs and expenses reasonably incurred
by Unilife in connection with such shipping and packaging.

Section 11.02 Assignment; Successors. No Party hereto may sell or assign this
Agreement or any rights hereunder, either voluntarily or by operation of law,
nor delegate any of such Party’s duties or obligations hereunder, without the
prior written consent of Biodel, in the case of a Unilife Party, and Unilife, in
the case of Biodel (which consent shall not be unreasonably withheld or
delayed); provided, however, that either Party may assign this Agreement, and
its rights and obligations hereunder, without any other Party’s consent, if such
assignment is made with prior notice to such other Party and then only to the
extent made in connection with the transfer or sale of all, or substantially
all, of the business of that Party of the type to which this Agreement relates.
Additionally, Biodel shall be permitted to sell or assign its rights or
obligations hereunder (solely in the entirety) to a third party that is agreed
upon in writing in advance by the Parties (which agreement shall not be
unreasonably withheld, conditioned or delayed by Unilife) (each an “Approved
Third Party”); provided that such transfer by Biodel to an Approved Third Party
must be an assignment or sale of all of Biodel’s rights and obligations
hereunder. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns.

Section 11.03 Reserved.

Section 11.04 Interpretation. For purposes of this Agreement: (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (ii) the word “or” is not exclusive; and (iii) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Schedules and Exhibits mean the Articles and Sections
of, and Schedules and Exhibits attached to, this Agreement; and (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The Schedules and Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

Section 11.05 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder, including the Exercise Notice, shall be in
writing and shall be deemed to have been given (i) when delivered by hand (with
written confirmation of receipt); (ii) when received by the addressee if sent by
a nationally recognized overnight courier (receipt requested); (iii) on the date
sent by facsimile or e-mail of a .PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or
(iv) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 11.05):

 

14



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

If to the Unilife Parties:   

Unilife Corporation

250 Cross Farm Lane

York, Pennsylvania 17406

Facsimile: (717) 384-3402

E-mail: legal@unilife.com

Attention: General Counsel

with a copy to (which shall not constitute notice):   

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Facsimile: (215) 827-5548

E-mail: rasilfen@duanemorris.com

Attention: Richard Silfen, Esq.

If to Biodel (prior to the Biodel Closing):   

Biodel Inc.

100 Saw Mill Road

Danbury, Connecticut 06810

E-mail: pbavier@biodel.com

Attention: General Counsel’s Office

with a copy to (which shall not constitute notice):   

Michael Grundei

Wiggin & Dana

E-mail: mgrundei@wiggin.com

If to Biodel (after the Biodel Closing):   

Biodel Inc.

50 Milk Street, 16th Floor

Boston, Massachusetts 02109

E-mail: pete.zorn@albireopharma.com

Attention: General Counsel

Section 11.06 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 11.07 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 11.08 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

15



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Section 11.09 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter.

Section 11.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 11.11 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 11.12 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED
IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN DELAWARE OR THE
COURTS OF THE STATE OF DELAWARE AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

16



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.12(c).

Section 11.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase and
License Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.

 

UNILIFE CORPORATION By:  

/s/ John Ryan

Name: John Ryan Title:   President and Chief Executive Officer UNILIFE MEDICAL
SOLUTIONS, INC. By:  

/s/ John Ryan

Name: John Ryan Title:   President and Chief Executive Officer BIODEL INC. By:  

/s/ Paul S. Bavier

Name: Paul S. Bavier Title:   Interim President and General Counsel

(Signature Page to Biodel/Unilife Asset Purchase Agreement)

 



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Exhibit A

Intellectual Property Assets

“Intellectual Property Assets” comprises the below listed patents and patent
applications (and any patents issuing from those applications anywhere in the
world), together with any regulatory extensions (including patent term
extensions and supplementary protection certifications), reissues,
continuations, continuations-in-part, and divisionals deriving from the below
listed patents and patent applications. For purposes of Sections 3.01 and 3.04,
the Intellectual Property Assets shall also include all know-how, technology,
and existing supplier or third party agreements, necessary or useful to
commercialize the Unilife Device.

 

Title of Patent    Country   

Patent Number or

Serial Number

       Filing Date        Pre-Grant
Publication
Number    Status    Anticipated
Expiration
Date DUAL-CHAMBER MIXING DEVICE FOR A SYRINGE    US Provisional Patent
Application    US 61/515,554    05.08.2011         Expired         International
Patent Application    PCT/AU2012/000925    03.08.2012    WO201320170    Expired
        USA    PATENT 9,205,194    03.08.2012    US2013035664    GRANTED       

Patent Valid

to 3 August

2032

   USA – Continuation    14/920,069    03.08.2012         Pending        
Australia    2012292953    03.08.2012         Pending         Canada    2842077
   03.08.2012         Pending         China    201280037704.5    03.08.2012     
   Pending         Hong Kong    14106599.6    03.08.2012         Pending        
Europe    12821852.6    03.08.2012    1193057A    Pending         India   
75/KOLNP/2014    03.08.2012         Pending         Japan    2014-523148   
03.08.2012         Pending         Brazil    1120140028028    03.08.2012   
2014-521448    Pending         Israel    230485    03.08.2012         Pending   
     Taiwan    101128060    03.08.2012         Pending                   

AUTOMATIC RECONSTITUTION FOR DUAL CHAMBER SYRINGE

   US Provisional Patent Application    US 61/530,765    02.09.2011        
Expired         International Patent Application    PCT/AU2012/001029   
31.08.2011    WO
2013/029113    Expired         USA    13/599,013    30.08.2011    US2013060232
   Pending         Australia    2012304198    30.08.2011         Accepted     
   Canada    2843477    30.08.2011         Pending         China   
201280042281.6    30.08.2011         Pending         Europe    12828415.5   
30.08.2011         Pending         India    243/KOLNP/2014    30.08.2011        
Pending         Japan    2014-527436    30.08.2011         Pending        
Brazil    1120140050708    30.08.2011         Pending         Israel    230785
   30.08.2011         Pending         Taiwan    101131792    31.08.2012   
201315498    Pending                    ACTUATION MECHANISMS FOR DUAL CHAMBER
MIXING SYRINGES    US Provisional Patent Application    US 61/831,017   
04.06.2013         Expired         International Patent Application   
PCT/US2014/040917    04.06.2014    WO
2014/197602    Expired         USA    US 14/296,194    04.06.2014   
US20140358091    Pending         Australia    2014274972    04.06.2014        
Pending         Brazil    BR 11 2015 030329-3    04.06.2014         Pending     
   Canada    2914028    04.06.2014         Pending         China   
201480032107.2    04.06.2014         Pending         Europe    14734684.5   
04.06.2014         Pending         Israel    242786    04.06.2014        
Pending         India    8043/CHENP/2015    04.06.2014         Pending        
Japan    Not yet received    04.06.2014         Pending     

 

A-1



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Exhibit B

Purchased Assets

 

Asset No.

  

Asset description

20376    PennTech Washing System 20398    EZMix manual assembly 20472    Distal
seal 84 cavity mold and die 20473    Distal seal generic frame 20476    Proximal
seal 84 cavity mold and die 20500    Denso 4-axis SCARA robot 20502    Barrel
Cap tooling 20503    Barrel Extension Tooling 20538    EM030018 Single Cavity
Class 104 tooling 20539    EM030022 Single Cavity Class 104 tooling 20540   
EM030022 Single Cavity Class 104 tooling 20559    Coherent J-3-9.4 Laser System
w/Shutter 20583    Coherent - PowerMax-Pro 150 HD Sensor and Meter 20584   
Venturi Air Furnace 20589    Glass Low Temp Sens Vari Focus 60383    AB
9324-RLD300ENE RSLOGIX5000 20522    EM030016 C2 Plunger Tooling 20521   
EM030015 C1 Plunger Tooling 20520    EM030013 Lockout Cap Tooling 20519   
EM030012 Housing Tooling 20518    EM030011 Release Collar Tooling 20517   
EM030010 Knob Tooling 20516    EM030009 Proximal Cover Tooling 20515    EM030008
Distal Cover Tool 20508    C1 Stoppering Unit 60383    C2 Stoppering Unit 20464
   C1 Barrier Placement Unit 20500    C2 Barrier Placement Unit

 

B-1



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

Schedule I

Bill of Sale

See attached.

 

SI-1



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

SCHEDULE I

BILL OF SALE

This BILL OF SALE (this “Bill of Sale”) is made and entered into as of
[            ], by and among Unilife Corporation, a Delaware corporation
(“Unilife”), Unilife Medical Solutions, Inc., a Delaware corporation and a
subsidiary of Unilife (“UMS” and, together with Unilife, the “Unilife Parties”),
and Biodel Inc., a Delaware corporation (“Biodel”). Each of Unilife, UMS and
Biodel may be referred to herein as a “Party” and, together, as the “Parties.”

RECITALS

WHEREAS, Biodel and the Unilife Parties have entered into that certain Asset
Purchase and License Agreement, dated as of September 2, 2016 (the “Option
Agreement”), pursuant to which, among other things, the Unilife Parties have
agreed to sell and assign to Biodel, and Biodel has agreed to purchase and
assume from the Unilife Parties, the Purchased Assets (as defined in the Option
Agreement), subject to the terms and conditions set forth in the Option
Agreement; and

WHEREAS, the execution and delivery of this Bill of Sale is required pursuant to
the terms and conditions of the Option Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

1. Sale and Transfer of Purchased Assets. Effective immediately, the Unilife
Parties hereby irrevocably sells, conveys, assigns, transfers and delivers to
Biodel, and Biodel hereby assumes from the Unilife Parties, all of the Unilife
Parties’ rights, title and interest in and to the Purchased Assets.

2. Successors and Assigns; Third Party Beneficiaries. This Bill of Sale shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as expressly provided
herein, this Bill of Sale is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Bill of Sale.

3. Governing Law. This Bill of Sale shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction).

4. No Effect on Option Agreement. Nothing contained in this Bill of Sale shall
supersede, modify, limit, eliminate or otherwise affect any of the
representations and warranties, covenants, agreements or indemnities set forth
in the Option Agreement. In the event of any inconsistency or conflict between
the terms of the Option Agreement and the terms of this Bill of Sale, the terms
of the Option Agreement shall prevail.

5. Headings. The headings in this Bill of Sale are for reference only and shall
not affect the interpretation of this Bill of Sale.

 

SI-2



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

6. Counterparts. This Bill of Sale may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Bill of Sale delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this Bill
of Sale.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

SI-3



--------------------------------------------------------------------------------

SUBJECT TO FRE 408 AND STATE EQUIVALENTS CONFIDENTIAL

 

IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of the
date first written above.

 

UNILIFE PARTIES: Unilife Corporation By  

 

Name:   Title:   Unilife Medical Solutions, Inc. By  

 

Name:   Title:   BIODEL: Biodel Inc. By  

 

Name:   Title:  

 

SI-4